Appeal by the defendant from an amended judgment of the Supreme Court, Nassau County (Honorof, J.), rendered February 15, 2012, revoking a sentence of probation previously imposed by the same court, upon a finding that she violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous convictions of aggravated unlicensed operation of a
*740motor vehicle in the second degree and aggravated driving while intoxicated.
Ordered that the amended judgment is affirmed.
The defendant failed to preserve for appellate review her contention that her admissions to violating conditions of her probation were not knowingly, voluntarily, and intelligently made (see People v Reyes, 98 AD3d 1140, 1141 [2012]; People v Guzzardo, 87 AD3d 1160, 1161 [2011]; People v Decker, 83 AD3d 731, 732 [2011]; People v Emery, 40 AD3d 1009, 1010 [2007]; People v Alvarez, 26 AD3d 442, 442-443 [2006]). Furthermore, the “rare case” exception to the preservation requirement does not apply here because the defendant’s allocution did not call into question the voluntariness of her admission (People v McNair, 13 NY3d 821, 822 [2009] [internal quotation marks omitted]; People v Lopez, 71 NY2d 662, 666 [1988]). In any event, the defendant’s contention that she did not knowingly, voluntarily, and intelligently admit that she violated the conditions of her probation is without merit (see generally People v Reyes, 98 AD3d at 1141; People v Decker, 83 AD3d at 732; accord Marshall v Lonherger, 459 US 422, 437-438 [1983]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Dickerson, J.E, Chambers, Roman and Miller, JJ., concur.